DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Group I, Claims 1-18 in the reply filed on 09/21/2022 is acknowledged.  Claims 19-20 are hereby withdrawn for failing to read on an elected invention.

Claim Objections
Claims 1, 3-5, 9, 12, & 16-18 are objected to because of the following informalities:  
Regarding Claim 1:
In Line 6: Before “stack”, insert ---material--- to be consistent with the antecedent in Line 2 of the instant Claim 1.
In Line 7: Before “stack”, insert ---material--- to be consistent with the antecedent in Line 2 of the instant Claim 1.
In Line 9: Before “stack”, insert ---material--- to be consistent with the antecedent in Line 2 of the instant Claim 1.

Regarding Claim 3:
In Line 2: After “In2O3,”, delete gratuitous comma “,”.
Regarding Claim 4:
In Line 1: Before “source material”, insert ---the---.

Regarding Claim 5:
In Line 2: Before “stack”, delete “layer” to be consistent with the antecedent “material stack” recited in Line 2 of parent Claim 1.
In Line 3: After “gate dielectric”, delete “layer” to be consistent with the antecedent recited in Line 6 of parent Claim 1.
In Line 4: After “gate dielectric”, delete “layer” to be consistent with the antecedent recited in Line 6 of parent Claim 1.

Regarding Claim 9:
In Line 1: After “claim 1”, insert a comma ---,---.

Regarding Claim 12:
In Line 1: After “gate dielectric”, delete “layer” to be consistent with the antecedent recited in Line 6 of parent Claim 1.

Regarding Claim 16:
In Line 1: Before “vertical transistor”, insert ---the---.



Regarding Claim 17:
In Line 5: After “above”, delete “to”.
In Line 13: Before “stack”, insert ---material--- to be consistent with the antecedent in Line 8 of the instant Claim 17.
In Line 14: Before “stack”, insert ---material--- to be consistent with the antecedent in Line 8 of the instant Claim 17.
In Line 17: Before “stack”, insert ---material--- to be consistent with the antecedent in Line 8 of the instant Claim 17.

Regarding Claim 18:
In Line 2: After “In2O3,”, delete gratuitous comma “,”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 & 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 4:
In Line 2: The limitation of “heavily doped semiconductor material” renders the claim indefinite because the term “heavily doped” is a relative term which renders the claim indefinite.  The term “heavily doped” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding the use of relative terminology in claim language, the MPEP § 2173.05(b) states:
	Acceptability of the claim language depends on whether one of ordinary skill in the art would understand what is claimed, in light of the specification…Claim language employing terms of degree has long been found definite where it provided enough certainty to one of skill in the art when read in the context of the invention…Thus, when a term of degree is used in the claim, the examiner should determine whether the specification provides some standard for measuring that degree… If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree).
In the instant case, applicant’s disclosure fails to provide any standard for assessing the degree constituting “heavily doped”.  Furthermore, applicant has not proffered (and the examiner is unaware of) any evidence to support the notion that there exists an art-recognized standard by which one of ordinary skill may assess the scope of “heavily doped”.  Therefore, absent any meaningful standard for measuring the degrees intended by the relative term, one of ordinary skill in the art cannot reasonably determine the scope of the invention.  Consequently, Claim 4 is rejected for being indefinite.

Regarding Claim 7:
In Line 2: The limitation of “the first conductive material” lacks antecedent basis.  Based on the instant application, for examination purposes this will be interpreted as “a conductive material”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 & 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pre-Grant Pub. 2020/0135921 to Chiang (from hereinafter Chiang).
Regarding Claim 1 (as best understood), Chiang teaches a vertical transistor structure (e.g. see Fig. 2A reproduced below for convenience), comprising:
a material stack (e.g. 108b/110/108c; see ¶ [0027-34]) comprising, a source material (108c), a drain material (108b), and a channel material (e.g. 110 at channel region 116d) therebetween;
a gate electrode (115a/b) adjacent to a sidewall (e.g. along 108c/116d/108b) of the material stack (108b/110/108c), the sidewall including the channel material (110), and at least a partial thickness of both the source material (108c) and the drain material (108b);
a gate dielectric (112) between the sidewall of the material stack (108b/110/108c) and the gate electrode (115a/b);
a first metallization (VG 122) over a first area of the material stack (108b/110/108c), and in contact with the gate electrode (115a/b); and
a second metallization (e.g. 118b and/or VD 122) adjacent to the first metallization (VG 122), the second metallization (118b/VD 122) over a second area of the material stack (108b/110/108c), and in contact with the source material (108c) or the drain material (108c).


    PNG
    media_image1.png
    1083
    952
    media_image1.png
    Greyscale


Regarding Claim 2, Chiang teaches the vertical transistor of claim 1, wherein the channel material (110) comprises an amorphous, crystalline or polycrystalline semiconductor (see ¶ [0036-39]).


Regarding Claim 3, Chiang teaches the vertical transistor structure of claim 1, wherein the channel material (110) comprises IGZO, ZnO, In2O3, ITO, IZO, CuOx, SnOx, Si (e.g. see “silicon-on-insulator (SOI)” in ¶ [0012-13, 36, 59, & 87]), Ge, SiGe, InSe, InS, ZnS, ZnSe, MoSe, MoS, CuS, CuSe, HfS, HfSe, ZrS, ZrSe, AlS, AlS ZnN, black phosphorus, graphene.

Regarding Claim 4 (as best understood), Chiang teaches the vertical transistor structure of claim 1, wherein the source material (108c) and the drain material (108b) comprise a metal, an alloy, heavily doped semiconductor material (see ¶ [0026] teaching “source/drain regions 108a-108d are formed by a vertical ion implantation”) or a conductive oxide and have a higher electrical conductivity than the channel material.

Regarding Claim 5 (as best understood), Chiang teaches the vertical transistor of claim 1, wherein the sidewall (108c/116d/108b) is a first sidewall and the material stack (108b/110/108c) further comprises a second sidewall (108a/116c/108d) opposite to the first sidewall, and wherein the gate dielectric (112) is adjacent to the second sidewall (108a/116c/108d) and the gate electrode (115a) is adjacent to the gate dielectric (112) on the second sidewall (108a/116c/108d).

Regarding Claim 6, Chiang teaches the vertical transistor of claim 5, wherein the first metallization (VG 122) is in contact with the gate electrode (115a) adjacent to the gate dielectric (112) on the second sidewall (108a/116c/108d).
Regarding Claim 7 (as best understood), Chiang teaches the vertical transistor of claim 1, wherein the gate electrode (115b) overlaps at least 80% of the first conductive material (e.g. of source or drain 108b/108c, at least from a side view as illustrated by Fig. 2A above).

Regarding Claim 8, Chiang teaches the vertical transistor of claim 1, wherein the gate electrode (115b) overlaps between 50% and 75% of the drain material (108b; at least from a side view as illustrated by Fig. 2A above) w.

Regarding Claim 9, Chiang teaches the vertical transistor of claim 1, further comprises an insulator (120) on a portion of the source or the drain material (108c) in the first area.

Regarding Claim 10, Chiang teaches the vertical transistor of claim 9, wherein the insulator (120 on 108c/118c) has an uppermost surface and a sidewall substantially coplanar with the sidewall (108c/116d/108b) of the material stack and wherein the gate dielectric (112) is on the sidewall of the insulator (120 on 108c/118c) and on the uppermost surface.

Regarding Claim 11, Chiang teaches the vertical transistor of claim 10, wherein the gate dielectric (112) is between the first metallization (VG 122) and the insulator (120 on 108c/118c).

Regarding Claim 16, Chiang teaches the vertical transistor of claim 1, wherein the vertical transistor further comprises a third metallization (e.g. 118a and/or VS 122) over a third area of the stack opposite to the second area, the third metallization (118a/VS 122) in contact with the source material (108) or the drain material.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang.
Regarding Claim 12, Chiang teaches the vertical transistor of claim 1.
Although Chiang may not explicitly teach that the gate dielectric layer (112) has a thickness between lnm and 20nm, nevertheless before the instant application was filed it would have been obvious to one of ordinary skill in the art to form the gate dielectric layer (112) having a thickness in the range as claimed, because it has been held that where general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range of gate dielectric layer thickness by routine experimentation. (See MPEP § 2144.05)
	

Regarding Claim 13, Chiang teaches the vertical transistor of claim 1.
Although Chiang may not explicitly teach that the second metallization (118b/VD 122) is in contact with the gate dielectric (112), nevertheless before the instant application was filed it would have been obvious to one of ordinary skill in the art to form the second metallization (118b/VD 122) in contact with the gate dielectric (112) as claimed, becauseit has been held that rearranging parts of an invention involves only routine skill in the art. (See MPEP § 2144.04)




Regarding Claim 14, Chiang teaches the vertical transistor of claim 1.
Although Chiang may not explicitly teach that the source material includes nitrogen and least one of titanium or tantalum, tungsten, ruthenium or cobalt, or oxygen and one or more of tin, zinc, iridium, ruthenium, indium; and the drain material includes nitrogen and least one of titanium or tantalum, tungsten, ruthenium or cobalt, or oxygen and one or more of tin, zinc, iridium, ruthenium, indium; nevertheless before the instant application was filed it would have been obvious to one of ordinary skill in the art to form the source material (108b) and the drain material (108c) comprising one or more of the claimed materials, because it has been held that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill.  (See MPEP § 2144.07)

Regarding Claim 15, Chiang teaches the vertical transistor of claim 1.
Although Chiang may not explicitly teach that the source material (108b) has a thickness between 5nm and 200nm, the drain material (108c) has a thickness between 5nm and 200nm and the channel material (110) has a thickness of at least 1nm; nevertheless before the instant application was filed it would have been obvious to one of ordinary skill in the art to form the source, drain, and channel materials having a thickness in the ranges as claimed, because it has been held that where general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range of source, drain, or channel layer thickness by routine experimentation. (See MPEP § 2144.05)
Allowable Subject Matter
Claims 17-18 would be allowable if Claim 17 were rewritten or amended to overcome the informalities, set forth in this Office action.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Matthew E. Gordon/Primary Examiner, Art Unit 2892